DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on May 23, 2022.
Claims 1-7 and 9-14 have been amended, claims 8 and 15 have been canceled. Claims 1-7 and 9-14 remain pending and are examined herein.
Response to Amendment
The rejections of Claims 1-2 under 35 U.S.C. 101 and 35 U.S.C. 112(b) are withdrawn in view of amendment to the claims.
The rejections of Claims 1 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc, C., et al. The Plant Journal 93.2 (2018): 377-386); and Claims 1, and 7 under 35 U.S.C. 103 over LeBlanc, C., et al. (The Plant Journal 93.2 (2018): 377-386) in view of Maruyama, T., et al. (Nature biotechnology 33.5 (2015): 538-542.) re withdrawn in view of amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Molecular Plant 10:1007-1010) in view of Chen (Human vaccines 7.3 (2011): 331-338) and Sun (Molecular plant 9.4 (2016): 628-631).
Applicant’s amendment to the claims has necessitated this new ground of rejection.
Claim 1 is drawn to a method for increasing efficiency of homologous recombination-based gene editing in gene editing of a plant, the method comprising: 
transforming a plant cell with a vector comprising: 
a coding sequence of at least one nuclease selected from the group consisting of Cas9 (CRISPR associated protein 9), Cpfl (CRISPR from Prevotella and Francisella 1), TALEN (Transcription activator-like effector nuclease), ZFN (Zinc Finger Nuclease) and a functional homolog thereof; 
a coding sequence of a guide RNA capable of inducing the at least one nuclease to a target genome site to be edited; and 
a geminivirus-based multiple replicon; and 
tissue-culturing the transformed plant cell.
Regarding claim 1, Wang teaches a method that increased HDR (Homology-Directed Repair, i.e., increasing efficiency of homologous recombination-based gene editing) in rice plant, comprising transforming the rice plant cell with a vector comprising a Cas9 expression cassette (Ubiquitin promoter::Cas9::NOS terminator cassette; p1009, right, second paragraph); a gRNA expression cassette, a geminivirus-based replicon (WDV3, p1009, right, second paragraph, and Supplemental Figure 12). The method comprises the steps of transforming and tissue culturing.
Thus, Wang teaches all elements of claim 1 except the element of the vector comprising a geminivirus-based multiple replicon.
Chen teaches Geminiviral vectors based on bean yellow dwarf virus and the stacking of replicons in a vector in tandem for expressing foreign genes (Abstract), such as a dual-replicon vector (Figure 5); and that robust expression (of foreign genes) was readily achievable via delivery of a single vector that contained tandemly arranged replicons (p. 337, left). 
Sun teaches CRISPR/Cas9-mediated homologous recombination for gene editing in a plant, with a single vector comprising coding sequences for Cas9, gRNA, and the HDR template (Figure 1).
 Therefore, at the time of the filing of the instant application, it would have been prima facie obvious for a person having ordinary skill in the art to have applied the teachings of Chen regarding stacked geminivirus replicon in the CRISPR/Cas9-mediated homologous recombination for gene editing method taught by Wang, to arrive at the instantly claimed invention. The PHOSITA would have been motivated to do so given the teachings of Chen regarding the advantages of stacked replicons and the benefit of having all components of CRISPR/Cas9-mediated HDR in a single vector as taught in Sun. The PHOSITA would have had reasonable expectation of success in making and using the geminivirus-based vector in the method of optimizing the gene editing in plant. It is noted that the vectors having three large intergenic regions (LIRs) and three small intergenic regions (SIRs) is the natural desgn choice for a vector having three replicons.
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.
Conclusion
No claims are allowed.
Claims 1 and 5 are rejected. Claims 2-4, 6-7, 9-14 are objected to for being dependent on rejected base claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663